                                                Case 4:14-cv-05330-HSG Document 453 Filed 03/25/20 Page 1 of 2

   UNITED STATES DISTRICT COURT                                                                                                                          COURT USE ONLY
  NORTHERN DISTRICT OF CALIFORNIA                                             BILL OF COSTS                                                OBJECTION DEADLINE: 3/23/2020
      Form CAND 133 (Rev. 2/2017)                        Please follow the instructions on page 3 when completing this form.
                                                                                                                                           OBJECTION FILED: YES 
                                                                                                                                                                X       NO 
1. CASE NAME:                                                      2. CASE NUMBER                    3. DATE JUDGMENT ENTERED           4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
DSS Technology Management, Inc. v. Apple Inc.                      14-cv-05330-HSG                   February 24, 2020                  DSS Technology Management Inc.



5. NAME OF CLAIMING PARTY                                          6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)        7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
Apple Inc.                                                         Clayton Thompson                                                     650.833.2070
                                                                                                                                        clayton.thompson@us.dlapiper.com


8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                       (SHADED AREAS ARE FOR COURT USE ONLY)

            COST ITEM                   AMOUNT CLAIMED          LIST SUPPORTING DOCUMENTATION                   Amt Allowed           Disallowed        Disallowance Reason Code/Notes

 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS
  Filing Fees and Docket Fees, Civil              $700.00    See Exhibit A to Declaration of Clayton
  LR 54-3(a)(1), 18 U.S.C. 1923                               Thompson In Support of Apple’s Bill of Costs                       $700.00               E - Pro Hac Vice fees not
                                                              (“Thompson Declaration”)                                                                    allowable
  Service of Process, Civil LR 54-               $4,174.88   See Exhibit B to Thompson Declaration                                $4,174.88            E
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR                $495.80    See Exhibit C to Thompson Declaration
  54-3(b)(1)                                                                                                 $495.80

  Rulings from the bench, Civil LR                     $0    N/A
  54-3(b)(2)

  Other transcripts (by order or                       $0    N/A
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                   $44,798.60   See Exhibit D to Thompson Declaration            $31,243.60                               C - O + 1 of transcript/video
  recording, Civil LR 54-3(c)(1)                                                                                                  $13,555.00
                                                                                                                                                           allowed
  Deposition exhibits, Civil LR 54-              $5,653.80   See Exhibit D to Thompson Declaration
  3(c)(3)                                                                                                     $5,653.80

  Notary & reporter attendance                         $0    N/A
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR 54-               $1,075.00   See Exhibit F to Thompson Declaration            $1,075.00
  3(d)(1)

  Disclosure/formal discovery                   $41,213.14   See Exhibit G to Thompson Declaration
  documents, Civil LR 54-3(d)(2)                                                                              $19,775.64          $21,437.50            E
  Trial exhibits, Civil LR 54-3(d)(4)                  $0    N/A



WEST\289634863.1
                                                 Case 4:14-cv-05330-HSG Document 453 Filed 03/25/20 Page 2 of 2

  Visual aids, Civil LR 54(d)(5)                 $15,900.00     See Exhibit H to Thompson Declaration               $15,900.00

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                      $280.00      See Exhibit E to Thompson Declaration
  Fees worksheet,* Civil LR 54(e)                                                                                    $280.00

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &                             $0     N/A
  receivers, Civil LR 54-3(f)

  Court-appointed experts,                               $0     N/A
  28 USC § 1920(6)

  Interpreters and special                               $0     N/A
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-3(g)                      $0     N/A
  & FRAP 39

  Costs of bonds and security, Civil                     $0     N/A
  LR 54-3(h)

 TOTAL AMOUNT                                   114,291.22                                                          $ 74,423.84                $   39,867.38

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing costs        11. Costs are taxed in the amount of   $74,423.84            and included in the judgment.
are correct and were necessarily incurred in this action and that the services for which fees have been
charged were actually and necessarily performed.                                                            Susan Y. Soong
Name of Attorney/Claiming Party:                                                                            Clerk of Court

SIGNATURE:            /s/ Clayton Thompson                                DATE:3/9/2020                     BY:                                         , Deputy Clerk                DATE:    3/25/2020


                                             *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                               ATTENDANCE                                    SUBSISTENCE                            TRAVEL/MILEAGE                 TOTAL COST
                                                                                                                                                             Travel Cost or
       WITNESS NAME , CITY AND STATE OF RESIDENCE                             # Days               $ Cost                # Days                $ Cost                              $ Cost                Per Witness
                                                                                                                                                              # Miles POV
 See Exhibit E to Thompson Declaration




WEST\289634863.1
